

114 S1955 IS: Alaska Native Veterans Land Allotment Equity Act
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1955IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Alaska Native Claims Settlement Act to provide for equitable allotment of land to
			 Alaska Native veterans.
	
 1.Short titleThis Act may be cited as the Alaska Native Veterans Land Allotment Equity Act.
		2.Clarification
 regarding occupancy of Native allotments in national forestsSection 18(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1617(a)) is amended—
 (1)by striking (a) No Native and inserting the following:
				
					(a)Revocation
						(1)In
 generalNo Native;
 (2)in the second sentence, by striking Further, the and inserting the following:
				
 (2)RepealThe; (3)in the third sentence, by striking Notwithstanding the foregoing provisions of this section, any and inserting the following:
				
					(3)Applications
				for allotment
						(A)In
 generalNotwithstanding paragraphs (1) and (2), any;
				and
 (4)in paragraph (3) (as designated by paragraph (3)), by adding at the end the following:
				
					(B)Certain
 applications approvedAny allotment application pending before the Department of the Interior on December 18, 1971, that was closed by the Department pursuant to the civil action styled Shields v. United States (698 F.2d 987 (9th Cir. 1983), cert. denied (104 S. Ct. 73 (1983))) shall be reopened and considered to be approved pursuant to this paragraph..
			3.Open season for
 certain Alaska Native veterans for allotmentsSection 41 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629g) is amended—
 (1)in subsection (a)— (A)in the subsection heading, by striking In general and inserting Alaska Native veteran allotments;
 (B)by striking paragraphs (1) through (4) and inserting the following:
					
						(1)Allotments
							(A)Eligible
 recipientsAny person described in paragraph (1) or (2) of subsection (b) shall be eligible to receive an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect before December 18, 1971), of not more than 2 parcels of Federal land, the total area of which shall not exceed 160 acres.
							(B)Filing
 deadlineAn allotment shall be filed for an eligible recipient not later than 3 years after the date on which the Secretary promulgates regulations pursuant to section 4 of the Alaska Native Veterans Land Allotment Equity Act.
							(2)Land available
				for allotments
							(A)In
 generalSubject to subparagraph (C), an allotment under this section shall be selected from land that is—
 (i)(I)vacant; and (II)owned by the United States;
 (ii)selected by, or conveyed to, the State of Alaska, if the State voluntarily relinquishes or conveys to the United States the land for the allotment; or
 (iii)selected by, or conveyed to, a Native Corporation, if the Native Corporation voluntarily relinquishes or conveys to the United States the land for the allotment.
								(B)Relinquishment
 by Native CorporationIf a Native Corporation relinquishes land under subparagraph (A)(iii), the Native Corporation may select appropriate Federal land, as determined by the Secretary, the area of which is equal to the area of the land relinquished by the Native Corporation, to replace the relinquished land.
 (C)ExclusionsAn allotment under this section shall not be selected from land that is located within—
 (i)a right-of-way of the TransAlaska Pipeline;
 (ii)an inner or outer corridor of such a right-of-way; or
 (iii)a unit of the National Park System, a National Preserve, or a National Monument. (3)Alternative allotmentsA person described in paragraph (1) or (2) of subsection (b) who qualifies for an allotment under this section on land described in paragraph (2)(C) may select an alternative allotment from land that is—
 (A)located within the boundaries of land described in paragraph (2)(C);
 (B)(i)(I)withdrawn under section 11(a)(1)(C); and
 (II)not selected, or relinquished after selection, under section 11(a)(3);
 (ii)contiguous to an outer boundary of land withdrawn under section 11(a)(1)(C); or
 (iii)vacant, unappropriated, and unreserved; and
 (C)not a unit of the National Park System, a National Preserve, or a National Monument.; and (C)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively;
 (2)in subsection (b)—
 (A)in paragraph (1), by striking subparagraph (B) and inserting the following:
					
 (B)is a veteran who served during the period beginning on August 5, 1964, and ending on May 7, 1975.;
 (B)by striking paragraph (2) and inserting the following:
					
						(2)Deceased
 individualsIf an individual who would otherwise have been eligible for an allotment under this section dies before applying for an allotment, an heir of the individual may apply for, and receive, an allotment under this section, on behalf of the estate of the individual.; and
 (C)in paragraph (3), by inserting before the period at the end the following: , other than an heir who applies for, and receives, an allotment on behalf of the estate of a deceased individual under paragraph (2);
 (3)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively; and
 (4)by inserting after subsection (c) the following:  (d)Approval of allotments (1)In generalSubject to any valid right in existence on the date of enactment of the Alaska Native Veterans Land Allotment Equity Act, and except as provided in paragraph (3), not later than December 31, 2020, the Secretary shall—
 (A)approve any application for an allotment filed in accordance with subsection (a); and
 (B)issue a certificate of allotment under such terms, conditions, and restrictions as the Secretary determines to be appropriate.
 (2)NotificationNot later than December 31, 2017, on receipt of an application for an allotment under this section, the Secretary shall provide to any person or entity that has an interest in land described in subsection (a)(2) that is potentially adverse to the interest of the applicant a notice of the right of the person or entity, by not later than 90 days after the date of receipt of the notice—
 (A)to initiate a private contest of the allotment; or
 (B)to file a protest against the allotment in accordance with procedures established by the Secretary.
							(3)Action by
 SecretaryIf a private contest or protest relating to an application for an allotment is initiated or filed under paragraph (2), the Secretary shall not issue a certificate for the allotment under paragraph (1)(B) until a final determination has been made with respect to the private contest or protest.
 (e)ReselectionA person that selected an allotment under this section may withdraw that selection and reselect land in accordance with this section after the date of enactment of the Alaska Native Veterans Land Allotment Equity Act, if the land originally selected—
 (1)was selected before the date of enactment of the Alaska Native Veterans Land Allotment Equity Act; and
 (2)as of the date of enactment of that Act, was not conveyed to the person..
 4.RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall promulgate final regulations to carry out the amendments made by this Act.